Citation Nr: 1235482	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a left knee disability and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a low back disability and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for renal failure.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to special monthly compensation based upon the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2006 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  

The Board notes that the RO adjudicated one issue on appeal as entitlement to service connection for anxiety.  However, the medical evidence of record reveals various diagnoses of acquired psychiatric disorders, including depression and anxiety.  Therefore, the issue on appeal has been re-characterized as stated above to encompass all currently diagnosed acquired psychiatric disorders. 

The Board lists entitlement to service connection for a right hip disability and a psychiatric disorder as not new and material because such appeals stem from the initial November 2006 rating decision to which the Veteran filed a timely notice of disagreement in February 2007.  In that respect, neither disability had been previously decided prior to November 2006.  Then, in February2007, the Veteran filed a notice of disagreement stating that he disagreed with the November 2006 rating decision denying service connection for those disabilities.  The Board notes that in February 2008, the RO clarified with the Veteran's service representative as to whether the February 2007 statement was a notice of disagreement and the representative responded that the Veteran was only disagreeing with the denial for an increased rating for bilateral hearing loss.  However, in a December 2009 statement from the Veteran, he stated that he had intended to file a notice of disagreement with regard to the right hip disability in November 2007 and from this correspondence, the Board also assumes the Veteran meant to disagree with the denial of service connection for a psychiatric disorder, especially in light of the fact that he specifically listed that disability in the February 2007 correspondence.  Thus, those issues are listed as entitlement to service connection as stated on the title page.

In the same way, the Board finds that the issues of entitlement to service connection for a left hip disability, a right knee disability, renal failure, hypertension, and for special monthly compensation based upon the need for aid and attendance are also on appeal pending the issuance of a statement of the case and timely appeal, Form 9.  Such is the case because the February 2007 correspondence stated that  the Veteran was disagreeing with the November 2006 decision denying service connection for "hypertension ... and all other condition denied, A&A."  The Board interprets the statement of  "all condition denied" to mean all disabilities denied in the November 2006 decision, including a left hip disability, a right knee disability, renal failure, and hypertension.

Lastly, the Board finds that the remaining issue that was denied in November 2006, entitlement to a total disability rating based upon individual unemployability (TDIU), is not currently on appeal.  First, that issue was readjudicated in a September 2008 rating decision and in a November 2008 statement, the Veteran specifically disagreed with a number of issues denied in September 2008, but did not disagree with the denial of a TDIU.  Moreover, the Board, in liberally interpreting his February 2007 notice of disagreement, does not find that the claim for TDIU was specifically stated or could be considered a "condition" within the context of the Veteran's statement.  Thus, the Board finds that a claim for TDIU is not currently on appeal.   

Finally, the Board notes that although the Veteran was denied service connection for left foot and leg pain and a cervical spine disability in August 2010 and it appears again in September 2012 upon review of Virtual VA, a notice of disagreement has not been received with regard to those issues and they are thus not on appeal at the present time.

The issues of entitlement to service connection for a right leg disability, a right foot disability, a right hip disability, a psychiatric disorder, a left hip disability, a right knee disability, renal failure, hypertension, and for special monthly compensation based upon the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his August 2012 hearing, the Veteran requested that his appeal with regard to the issue of an increased rating for bilateral hearing loss be withdrawn.

2.  The claim for service connection for a left knee disability was previously denied in a February 2003 decision.  The Veteran did not appeal the decision and it is therefore final.

3.  Evidence added to the record since the last final February 2003 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disability.

4.  The claim for service connection for a low back disability was previously denied in a February 2003 decision.  The Veteran did not appeal the decision and it is therefore final.

5.  Evidence added to the record since the last final February 2003 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The February 2003 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1103 (2011). 

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The February 2003 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1103 (2011). 

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In April 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for bilateral hearing loss, as identified in the March 2008 statement of the case. 

At his August 2012 hearing, the Veteran, through his representative, stated that he no longer wished to pursue his claim for increased rating for bilateral hearing loss because he was satisfied with the currently assigned rating.  The Board finds that the Veteran's oral statement, transcribed at the hearing, and his accompanying written statement, indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to increased rating for bilateral hearing loss, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to increased rating for bilateral hearing loss  is dismissed.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an April 2006 letter advised him that his claims were previously denied by the RO in April 2003.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claims and was provided with the definition of new and material evidence.  The letter further informed him of the information and evidence necessary to substantiate his underlying service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, in February 2008 and April 2008, the RO informed the Veteran the reasons why his left knee and low back disability were previously denied.  As such, the Board finds that these three letters complied with the notice requirements as articulated in Kent, supra.  Additionally, the June 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all records identified by the Veteran have been obtained and considered, including his Social Security Administration  records.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge explained to the Veteran the elements necessary to demonstrate that his disabilities were related to his service and noted that she inquired about where the Veteran received his treatment.  Moreover, the Veteran did not indicate noncompliance with Bryant and 38 C.F.R. § 3.103(c)(2) at the hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for a left knee disability and a low back disability in a February 2003 rating decision.  The Veteran did not appeal the decision and that decision is final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103 (2011).  

Although the RO determined in November 2006 and September 2008 rating decisions that new and material evidence sufficient to reopen the claims had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history,  in February 2003, the RO denied the claims finding that although there was a positive opinion offered by a VA examiner relating the Veteran's low back disability and left knee disability to service, a review of the service records was negative for any indication of a low back or left knee disability.  Moreover, the VA examiner had not reviewed the claims file or the service treatment records in offering the opinion, and thus the VA opinion was not considered to be probative.  Therefore, the RO denied the Veteran's claims. 

The claims of entitlement to service connection for a left knee and low back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in November 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA and private treatment records, a VA examination, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted additional personal statements and testimony wherein he alleged that he is entitled to service connection for his left knee and low back disability for the same reasons as previously contended, that those disabilities are due to the hard fall from a second story building while in service.  Additionally, new evidence includes VA and private treatment records and the Veteran's Social Security Administration  disability records. These records, while demonstrating ongoing knee and back pain and problems, with additional diagnoses, do not demonstrate that the left knee or low back disability are in any way related to the Veteran's service.  Although the Veteran may have reported that those disabilities were related to his service or began in service, a medical professional has not provided any opinion relating the disabilities to his service.  Accordingly, the Board finds that the new evidence showing only that the Veteran received ongoing treatment for left knee pain a and low back disability does not relate to any unestablished facts necessary to substantiate the claims because they do not demonstrate that the current disabilities or conditions are related to the Veteran's service, as the Veteran contends.  The Board also finds that new and material evidence has not been received because the Veteran has neglected to put forth any new evidence or contentions as to the etiology of his left knee or low back disability but instead takes issue with the previous denial and reiterates the previous arguments as to the etiology of the disabilities.

The Board therefore finds that new and material evidence sufficient to reopen the claims has not been received.  In that regard, the Veteran's statements are new but not material.  Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

Finally, the Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claims.  Evidence previously of record failed to relate the Veteran's left knee and low back disabilities or conditions to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for a knee pain and a low back disability, still fails to show that the Veteran suffered from an injury to the left knee or low back in service or that his disabilities are otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of an injury in service or a medical nexus between the current disabilities and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in 2003, the new evidence is not material to the claims and does not warrant reopening of the previously denied claims.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran's left knee and low back disabilities or conditions are related to his service or to any incident therein, or that the Veteran had those disabilities in service, on separation, or in the year following service.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a left knee disability and a low back disability are not reopened and the benefits sought on appeal remain denied. 


ORDER

The issue of entitlement to an increased rating for bilateral hearing loss is dismissed.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has not been received, and the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability has not been received, and the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a right leg disability, a right foot disability, a right hip disability, a psychiatric disorder, a left hip disability, a right knee disability, renal failure, hypertension, and for special monthly compensation based upon the need for aid and attendance so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that his current right leg, right foot, and right hip disabilities were caused by a injury in service that occurred in July 1970, when he fell out of a two story window and landed hard on both feet on a concrete sidewalk.  He contends that he received medical treatment following the injury which included x-rays, pain medication, and three days of bed rest.  He contends that ever since service he has suffered from pain in his hips, knees, feet, and back.

Service treatment records reflect that in July 1970, the Veteran complained of pain in the right knee.  He had been there the previous night with a maimed knee.  He needed a no duty document.  On September 1970 separation examination, it was noted that the Veteran had injured his right knee in July 1970.  X-rays were negative.  There was no swelling or limitation of motion.  He complained of occasional stiffness.  

Post-service treatment records reflect that in June 2002, the Veteran reported that following a 1997 motor vehicle accident wherein he suffered a whiplash injury, he underwent four months of treatment for his back symptoms and the pain had resolved.   In July 2002, the Veteran reported having  back and hip pain for several years.  He had been told that he needed a hip replacement.  He reported that he had pain for about three years since his accident and had trouble walking on the left leg.  In September 2002, he was diagnosed with major depressive disorder and anxiety disorder due to symptoms of depression, trouble sleeping and feeling that his nerves were shot.  In November 2002, he attributed his depressive symptoms to his poor finances and chronic pain.  He had chronic pain, including in his hips and legs.  

On February 2003 VA examination, the Veteran reported that when he fell from the second story building in service, he had fallen on his left knee.  He was given medical attention for swelling and severe pain in the left knee but was told it was likely a bruise.  He was placed on crutches and pain medication and continued to have pain up until discharge.  He reported constant knee pain and used a walker and cane for support when walking.  He also had low back pain that worsened after a 1997 car accident that resulted in a L5-S1 herniated disc.  Physical examination revealed a chronic left knee strain.  The examiner related the knee strain to service and the Veteran's back disability as secondary to the knee strain.
In September 2007, the Veteran's VA psychiatrist stated that the Veteran had sustained an injury in the Navy that had resulted in an early discharge for medical reasons.  He had had a total left hip replacement in 2003.  He had chronic pain that aggravated his depression.  

Private treatment records reflect that in May 2011, the Veteran reported right leg pain for over a year.  He was assessed to suffer from right lower extremity radiculopathy.

In this case, a VA examiner has not yet provided an opinion as to whether the Veteran's right leg, right foot, and right hip disabilities were caused or aggravated by his service injury to his right knee.  Thus, in light of the indication that the Veteran injured his right knee in service, his testimony that these joints have hurt him since service or were worsened by his service injury, and current evidence of arthritis and other joint disabilities, a VA examination and opinion is necessary in this case.

With regard to his claim for service connection for a psychiatric disorder, because his only contention is that his psychiatric disorder is secondary to the above-listed musculoskeletal disabilities, the Board finds that the claimed disability is intertwined with the claims for service connection for right leg, right foot, and right hip disabilities, and thus development as to those physical disabilities should first be undertaken. 

In this case, as described in the introduction, the Veteran filed a timely notice of disagreement to the November 2006 denial of entitlement to a left hip disability, a right knee disability, special monthly compensation for aid and attendance, renal failure, and hypertension.  The Veteran has not received a statement of the case as to those denials that complies with 38 C.F.R. § 19.30.  Under the circumstances, a statement of the case needs to be issued.  Accordingly, these matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his right leg, right foot, and right hip disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is it as least as likely as not (50 percent probability or greater) that any current right leg, right foot, and right hip disabilities are related to his active service, including the reported July 1970 fall from a two story building onto concrete and associated service treatment records showing right knee pain?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of joint pain after service.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a right leg disability, a right foot disability, a right hip disability, and a psychiatric disorder, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 

The RO should issue a statement of the case with regard to the claims for service connection for a left hip disability, a right knee disability, renal failure, hypertension, and special monthly compensation for aid and attendance.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


